DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-9) in the reply filed on November 10th, 2022 is acknowledged.  The traversal is on the ground(s) that the office has failed to detail any form of how such a search imposes a serious burden on the examiner.  This is not found persuasive because the different classifications of the Inventions require a substantially non-overlapping burdensome search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2 & 6, and their dependents 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “interstitial spaces defined by first porous current collector… interstitial spaces defined by second porous current collector” is unclear as the definition of “interstitial spaces” is a space that occupies an intervening space, specifically a small space, and is unclear which portions of the current collector can be interpreted as the “interstitial spaces”. 
Claim 6 recites “wherein the interstitial spaces comprises a multiplicity of perforations therein” is unclear as this claim language further complicates which space of the current collector can be interpreated to be the “interstitial spaces” as perforations located on the current collector can be placed in the interstitial spaces, or be interpreated to be the interstitial spaces. 
For purposes of examination, the examiner is interpreting “interstitial spaces” to include structures such as perforations, and the examiner is interpreting “the interstitial spaces comprises a multiplicity of perforations therein” to include any structure where the interstitial spaces are in the form of perforations.
Claim 2 recites “interstitial spaces of a first portion” is unclear as to which region of the current collector is considered the first portion, as first portion is not given any defining limitations. Claim 2 further recites” second portions” is unclear as to which region of the current collector is considered the second portion, as the second portion is not given any defining limitations. For purposes of examination, the examiner is interpreting the “first region” to be the section of the current collector that contains interstitial spaces, and “second portion” as the rest of the current collector that does not include the “first portion”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20180019477).
Regarding Claim 1, Woo discloses a battery electrode (negative electrode-[0012]), comprising:
A lithium foil (lithium foil-200, [0012], [0027], [0071], Fig. 1) arranged between a first porous current collector (Fig. 1, top current collector-100 acts as first porous current collector, [0027]) and a second porous current collector (Fig. 1, bottom current collector-100 acts as first porous current collector, [0027]);
Wherein the first porous current collector and the second porous current collector each defines a respective multiplicity of interstitial spaces (perforations-110 act as interstitial spaces, [0027]); and 
 	Woo does not directly disclose that the lithium foil is embedded in the interstitial spaces defined by the porous current collector and in the interstitial spaces defined by the second porous current collector.
	Woo discloses that the lithium metal layer is exposed in the perforations (Fig. 3 and Fig. 4, [0027], and that the lithium dendrite precipitation and elimination reactions occur inside the perforations ([0028]). Under the broadest reasonable interpretation of the claim, the examiner is interpreting “imbedded” to mean disposed into. Thus, it is the examiner’s position that because the lithium metal is only accessible by the perforations and sandwiched between two porous current collectors, that Woo discloses a lithium foil disposed inside the perforations of the current collector. 
	Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Woo to have a lithium foil that is embedded in the interstitial spaces defined by the porous current collector and in the interstitial spaces defined by the second porous current collector.
	Regarding Claim 3, Woo discloses the limitations as set forth above. Woo further discloses wherein the first porous current collector and second porous current collector are composed of metallic strands that are arranged to form a mesh sheet that defined the multiplicity of interstitial spaces (Fig. 5, copper mesh current collectors-100, [0071], it is the examiner’s position that under the broadest reasonable interpretation of the claim language, “metallic strands” can be any structure of metallic composition that forms a mesh, or quilt like structure, where the structure is composed of individual lines or “strands” of metallic material, thus since the copper mesh sheet is made of metal, Woo discloses the limitation of “metallic strands”). 
Regarding Claim 4, Woo discloses the limitations as set forth above. Woo further discloses wherein the metallic strands are fabricated from stainless steel or copper alloy (copper mesh sheet-[0071], stainless steel or copper may be used for the current collector, [0031]).
Regarding Claim 5, Woo discloses the limitations as set forth above. Woo does not directly disclose that the metallic stands have circular cross sections that have been flattened after being woven into the mesh sheet. Woo does disclose rhombus polygonal shapes for the cross sections of the copper mesh sheet (Fig. 5, [0071]) and further teaches that the perforations of the current collector can have circular, oval or polygonal shapes ([0029]), teaching that the rhombus polygonal shape and circular shape are interchangeable in relation to the perforations of the metal mesh current collector. 
The examiner notes that this limitation is a product by process claim, and that functionally in relation to the cross section of the mesh sheet current collector, an oval can be considered a flattened circle as both the circle and oval shapes are functionally the same for the mesh sheet current collector.
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Woo to have the metallic stands have circular cross sections that have been flattened after being woven into the mesh sheet.
Regarding Claim 6, Woo discloses the limitations as set forth above. Woo further discloses wherein the first porous current collector and the second porous current collector comprises metallic sheets fabricated from one of stainless steel or copper alloy ([0031], [0071]), and wherein the interstitial spaces comprises a multiplicity of perforations therein (as discussed in the 112(b) rejection above, the perforations of Woo meet this claim language as the interstitial spaces are formed of perforations and therefore the interstitial spaces comprises a multiplicity of perforations, Fig. 1, perforations-110).
Regarding Claim 7, Woo discloses the limitations as set forth above. Woo further discloses wherein the multiplicity of perforations range between 10 microns and 1000 microns (perforations can have diameter of from 0.1 mm to 1.0 mm, which overlaps the claimed range [0029]).
Regarding Claim 9, Woo discloses the limitations as set forth above. Woo further discloses wherein the battery electrode comprises an anode (negative electrode current collectors-[0012], Fig. 1 is negative electrode current collector, [0014]).
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20180019477) in view of Huang (CN112436160) (see US national stage entry, US20220093938, for citations).
Regarding Claim 2, Woo discloses the limitations as set forth above. 
Woo does disclose a portion of the current collector that contains no interstitial spaces, where the current collector extends out to form a current collector protrusion (Fig. 1, current collector-100, perforations-110, act as interstitial spaces, [0027]).
Woo does not directly disclose that the lithium foil is embedded in the interstitial spaces of a first portion of the first porous current collector, or that the lithium foil is embedded in the interstitial spaces of a second portion of the second porous current collector.
Woo discloses that the lithium metal layer is exposed in the perforations (Fig. 3 and Fig. 4, [0027], and that the lithium dendrite precipitation and elimination reactions occur inside the perforations ([0028]). Under the broadest reasonable interpretation of the claim, the examiner is interpreting “imbedded” to mean disposed into. Thus, it is the examiner’s position that because the lithium metal is only accessible by the perforations and sandwiched between two porous current collectors, that Woo discloses a lithium foil disposed inside the perforations of the current collector. 
	Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Woo to have a lithium foil that is embedded in the interstitial spaces of a first portion of the first porous current collector and that the lithium foil is embedded in the interstitial spaces of a second portion of the second porous current collector
Woo further does not directly disclose wherein an electrical connection tab is arranged on respective second portions of the first porous current collector and the second porous current collector (as discussed in 112(b) rejection disclosed above, second portion is interpreted to be section of current collector without interstitial spaces).
Huang discloses an anode copper mesh current collector that utilizes a protrusion off of the current collector as an electrical connection tab ([0047], [0054]). Huang teaches that this structure provides improved working voltage, current and discharge capacity retention rate ([0039]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the current collector of Woo with the teachings of Huang to have an electrical connection tab is arranged on respective second portions of the first porous current collector and the second porous current collector. This modified structure yields the expected results of improved working voltage, current and discharge capacity retention rate
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20180019477) in view of Brewer (US20210057733).
Regarding Claim 8, Woo discloses the limitations as set forth above. 
Woo discloses that the electrode can be used in a lithium secondary battery that can go through lamination, stacking, folding, or winding, and that the battery can be a cylindrical, square, pouch-type, coin-type or the like ([0067]).
However, Woo does not directly disclose a first separator arranged on a first side of the battery electrode and a second separator arranged on a second side of the battery electrode.
	Brewer discloses an anode battery electrode that has a first separator arranged on a first side of the anode and a second separator arranged on a second side of the battery electrode (Fig. 10, anode-1000, separator-1030, [0116]). Brewer teaches that this structure allows for improved physical durability ([008]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the separator of Woo with the teachings of Brewer to have a first separator arranged on a first side of the battery electrode and a second separator arranged on a second side of the battery electrode. This modified structure would yield the expected results of improved physical durability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728           

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728